DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/17/2022 and 06/07/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings were submitted on 12/29/2021.  These drawings are reviewed and accepted by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lord (US 20150016661 A1) in view of Cuttner et al. (US 20140026159 A1).

Regarding claims 1, 7, and 14, Lord teaches:
“detecting, by executing an instruction with at least one processor, a first watermark in a first audio signal obtained from an acoustic sensor, the first watermark identifying media presented by a monitored media device” (par. 0237; ‘If the watermark detection process indicates the presence of a watermark, the watermark detector 1322 can further process the captured audio signal(s) to extract the identifying information embedded within the watermarked content 1304 and transmit the extracted identifying information (e.g., in a confirmation report 1326) to be transmitted to the watermark server 1308.’);
“determining, by executing an instruction with the at least one processor, whether a second watermark, different from the first watermark, is embedded in the first audio signal obtained from the acoustic sensor, [[the second watermark identifying at least one of a mobile device or a user of the mobile device]]” (par. 0160; ‘information identifying or describing one or more types of watermarks (e.g., audio, image, video, etc.) that are conveyed by the produced content’; par. 0219; ‘Another alternative is to spawn separate watermark detection threads in parallel or in predetermined sequence to detect watermarks of different type.’ Detecting different types of watermarks suggests the detection of a second watermark different from a first.);
“classifying the second watermark as a media watermark or a people monitoring watermark based on a characteristic of the second watermark” (par. 0215; ‘For example, the audio classifier detects audio characteristics associated with a particular environment of the user, such as characteristics indicating a relatively noise free environment, or noisy environments with identifiable noise features, like car noise, or noises typical in public places, city streets, etc.’ Identifying user environments is people monitoring.).
Lord further teaches exposure that watermarks provide identifying information in content that was exposed to people (par. 0135; ‘Digital watermarks providing identifying information are embedded in content that audience members are exposed to at event.’).
However, Lord does not expressly teach identifying a mobile device or user of the device, as in:
“the second watermark identifying at least one of a mobile device or a user of the mobile device”; and
“when the second watermark is determined to be embedded in the first audio signal, reporting at least one of the second watermark or information decoded from the second watermark to identify at least one of the mobile device or the user of the mobile device as being exposed to the media presented by the monitored media device.”
In a similar field of endeavor (watermarking), Cuttner teaches:
“the second watermark identifying at least one of a mobile device or a user of the mobile device” (par. 0035; ‘If the content 310 includes a content watermark that identifies the content 310, the beacon may be a second watermark that identifies the type of device 320.’);
“when the second watermark is determined to be embedded in the first audio signal, reporting at least one of the second watermark or information decoded from the second watermark to identify at least one of the mobile device or the user of the mobile device as being exposed to the media presented by the monitored media device” (par. 0035; ‘If the content 310 includes a content watermark that identifies the content 310, the beacon may be a second watermark that identifies the type of device 320.’; par. 0041; ‘The device platform type reported by the beacon may be general or specific. For example, the beacon may generally report that the device 320 is a tablet computer. The beacon may also be more specific, such as by listing a manufacturer and model of the tablet (for example, the beacon may report the device is an Apple.RTM. iPad.RTM.). Even more specifically, the beacon may report a model generation (for example, the beacon my report that the device is an Apple.RTM. iPad 2.RTM.). As described above, the beacon may even report the device's serial number or a UPC number. Any information that describes the device's type may be included within the scope of the exemplary embodiments.’);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lord’s watermark detection by incorporating Cuttner’s monitoring module in order to identifying at least one of a mobile device or a user of the mobile device. The combination is able to determine the type of platform used to playback media and also satisfy privacy concerns. (Cuttner: par. 0012)

Regarding claims 2 (dep. on claim 1), 8 (dep. on claim 7), and 15 (dep. on claim 14), the combination of Lord in view of Cuttner further teaches:
“wherein the characteristic of the second watermark corresponds to a frequency band in which the second watermark was detected” (Lord: par. 0222; ‘For echo insertion, the echo property is detected for each echo (e.g., an echo protocol may have multiple echoes inserted at different frequency bands and time locations).’), and
“the classifying includes: classifying the second watermark as a media watermark when the frequency band corresponds to a first range of frequencies; and classifying the second watermark as a people monitoring watermark when the frequency band corresponds to a second range of frequencies different from the first range of frequencies” (Lord: par. 0098; ‘The watermark signal may be added to either the time-domain representation of the audio stream, or the frequency domain (e.g., within the human auditory range, or outside the human auditory range such as in the ultrasound frequency range).’ The second watermark can be either outside or within human auditory range, different from a first watermark.).

Regarding claims 3 (dep. on claim 1), 9 (dep. on claim 7), and 16 (dep. on claim 14), the combination of Lord in view of Cuttner further teaches:
“wherein the characteristic of the second watermark corresponds to data conveyed by the second watermark, and the classifying includes examining the data conveyed by the second watermark to classify the second watermark as a media watermark or a people monitoring watermark” (Lord: par. 0215; ‘For example, the audio classifier detects audio characteristics associated with a particular environment of the user, such as characteristics indicating a relatively noise free environment, or noisy environments with identifiable noise features, like car noise, or noises typical in public places, city streets, etc.’; Cuttner: par. 0035; ‘The monitoring module 324 includes a secure beacon generator 326.’).

Regarding claims 4 (dep. on claim 1), 10 (dep. on claim 7), and 17 (dep. on claim 14), the combination of Lord in view of Cuttner further teaches:
“wherein the first watermark is conveyed in a first range of frequencies different from a second range of frequencies used to convey the second watermark” (Lord: par. 0098; ‘The watermark signal may be added to either the time-domain representation of the audio stream, or the frequency domain (e.g., within the human auditory range, or outside the human auditory range such as in the ultrasound frequency range).’).

Regarding claims 5 (dep. on claim 1), 11 (dep. on claim 7), and 18 (dep. on claim 14), the combination of Lord in view of Cuttner further teaches:
“wherein the first watermark is substantially inaudible to human hearing and the second watermark is substantially inaudible to human hearing” (Lord: par. 0098; ‘The watermark signal may be added to either the time-domain representation of the audio stream, or the frequency domain (e.g., within the human auditory range, or outside the human auditory range such as in the ultrasound frequency range).’).

Regarding claims 6 (dep. on claim 1), 12 (dep. on claim 7), and 19 (dep. on claim 14), the combination of Lord in view of Cuttner further teaches:
“wherein the first watermark is substantially inaudible to human hearing and the second watermark is substantially audible to human hearing” (Lord: par. 0098; ‘The watermark signal may be added to either the time-domain representation of the audio stream, or the frequency domain (e.g., within the human auditory range, or outside the human auditory range such as in the ultrasound frequency range).’).

Regarding claims 13 (dep. on claim 7) and 20 (dep. on claim 14), the combination of Lord in view of Cuttner further teaches:
“wherein the first watermark is included in a media signal output from the monitored media device, and the second watermark is output from the mobile device” (Lord: par. 0178; ‘In this case, the mobile phone provides the extracted watermark identifying information, including any synchronization information with the corresponding AV content stream to the network service.’; Cuttner: par. 0037; ‘So the beacon can be output through the device's speaker 325 between periods of time or pulses when the content watermark is output through the speaker 325.’ The combination teaches outputting watermarks through both a device and mobile device.)

Conclusion
Other pertinent prior art are listed in the PTO-892 for consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191. The examiner can normally be reached 10 am - 6pm EST Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK . VILLENA
Examiner
Art Unit 2658



/MARK VILLENA/Examiner, Art Unit 2658